
	
		II
		110th CONGRESS
		2d Session
		S. 3047
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2008
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mr. Lugar, Mr.
			 Sanders, and Mr. Brown))
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for the coordination of the Nation’s science,
		  technology, engineering, and mathematics education initiatives.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Science, Technology,
			 Engineering, and Mathematics Education Act of
			 2008.
		2.PurposeThe purpose of this Act is to coordinate
			 Federal science, technology, engineering, and mathematics education efforts and
			 foster cooperation between the States and Federal Government by—
			(1)improving
			 coherence of Federal STEM education programs through the President’s Office of
			 Science and Technology Policy;
			(2)coordinating STEM
			 education initiatives at the Department of Education;
			(3)providing an
			 incentive to States to align STEM education; and
			(4)improving the
			 dissemination of STEM education research, promising practices, and exemplary
			 programs through the National STEM Education Research Repository.
			3.FindingsCongress finds the following:
			(1)To preserve the
			 competitiveness of the United States in the global economy our Nation must
			 continue to combine innovation with technological advances and scientific
			 discovery.
			(2)In 2006, the
			 Committee on Science, Engineering, and Public Policy of the National Academies
			 published Rising Above the Gathering Storm estimating that in
			 the United States innovations generated by STEM fields account for more than
			 half of the growth in gross domestic product (GDP).
			(3)According to the
			 analysis conducted by the Association of American Universities in 2006, only 15
			 percent of college graduates receive a diploma in engineering or the natural
			 sciences in the United States as compared with 38 percent in South Korea, 47
			 percent in France, and 67 percent in Singapore.
			(4)Every student
			 deserves the opportunity to contribute to the long-term prosperity of the
			 United States by acquiring skills that foster critical thinking, inventiveness,
			 and innovation.
			(5)Highly qualified
			 teachers are crucial to instilling students with the values and skills
			 necessary to preserve and improve innovation in the United States and maintain
			 our Nation's leadership in the global knowledge economy.
			(6)Teacher
			 preparation programs at institutions of higher education will enhance the
			 preparation they provide by incorporating promising practices and exemplary
			 programs that foster student learning, problem solving skills, and
			 inventiveness and by aligning STEM education preservice and in-service training
			 among States.
			(7)Women and
			 minorities in the United States are not employed in STEM occupations in
			 proportion to their numbers in the population or their enrollment in higher
			 education; efforts must be made to increase diversity in the STEM workforce to
			 improve the range of viewpoints and solutions available to address challenges
			 presented by a diverse and global marketplace.
			(8)Many of the
			 Federal agencies have well established programs designed to support and improve
			 STEM education including the Environmental Protection Agency, Department of
			 Agriculture, Department of Commerce, Department of Defense, Department of
			 Education, Department of Energy, Department of Health and Human Services,
			 Department of the Interior, National Aeronautics and Space Administration,
			 National Oceanic and Atmospheric Administration, National Science Foundation,
			 the National Institutes of Health, and the National Institute of Standards and
			 Technology.
			(9)According to the
			 Academic Competitiveness Council’s (ACC) recent report, in 2006 the United
			 States sponsored 105 STEM education programs at a dozen different Federal
			 agencies. These programs devoted approximately $3,120,000,000 to STEM education
			 activities spanning kindergarten through postgraduate education and outreach.
			 It was shown that many of these Federal agencies do not share information or
			 work collaboratively on similar programs. The ACC found that
			 coordination among agencies could be improved to avoid, for example,
			 grants to numerous projects that support the same sorts of interventions . . .
			 there appears to be a lack of communication among the agencies about the work
			 they are funding and the results that are being generated . . . agencies are
			 often uninformed by the results of earlier projects..
			(10)Strengthening
			 partnerships between the Federal and State governments, the private sector,
			 nonprofit organizations, and the education community will improve STEM
			 education in our Nation’s schools.
			4.DefinitionsIn this Act:
			(1)Federal
			 agenciesThe term Federal agencies means—
				(A)the Environmental
			 Protection Agency;
				(B)the Department of
			 Agriculture;
				(C)the Department of
			 Commerce;
				(D)the Department of
			 Defense;
				(E)the Department of
			 Education;
				(F)the Department of
			 Energy;
				(G)the Department of
			 Health and Human Services;
				(H)the Department of
			 Labor;
				(I)the Department of
			 the Interior;
				(J)the National
			 Aeronautics and Space Administration;
				(K)the National
			 Oceanic and Atmospheric Administration;
				(L)the National
			 Science Foundation;
				(M)the National
			 Institutes of Health;
				(N)the National
			 Institute of Standards and Technology; and
				(O)other agencies of
			 the Federal Government that administer or provide funding for STEM education
			 programs.
				(2)NSERRThe
			 term NSERR means the National STEM Education Research Repository
			 established under section 8.
			(3)STEMThe
			 term STEM means science, technology, engineering, and
			 mathematics.
			5.Establishment of
			 the committee on science, technology, engineering, and mathematics
			 education
			(a)Establishment
			 of committeeThe President shall establish a Committee on
			 Science, Technology, Engineering, and Mathematics Education within the National
			 Science and Technology Council, which may be referred to as the
			 Committee on STEM Education.
			(b)Function
				(1)In
			 generalThe function of the Committee on STEM Education shall be
			 to coordinate the efforts of the Federal agencies that relate to STEM education
			 from the prekindergarten level through the graduate level to avoid unnecessary
			 duplication and ensure coherence among Federal STEM education programs.
				(2)Increasing
			 participation of minorities, persons with disabilities, and
			 womenThe Committee on STEM Education shall seek to improve the
			 quality and quantity of the STEM workforce with consideration of increasing
			 participation of individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
				(3)CoordinationThe
			 President shall ensure that all efforts to coordinate the efforts of the
			 Federal agencies that relate to STEM education are coordinated through the
			 Committee on STEM Education.
				(c)Structure and
			 operation
				(1)MembershipThe
			 membership of the Committee on STEM Education—
					(A)shall include not
			 less than 1 representative from each of the Federal agencies; and
					(B)may include
			 outside experts.
					(2)MeetingsThe
			 Committee on STEM Education shall convene not less often than quarterly.
				(3)StaffThe
			 Committee on STEM Education shall be served by—
					(A)an Assistant
			 Director selected by the members of the Committee with the approval of the
			 Director of the Office of Science and Technology Policy; and
					(B)a professional
			 staff of not less than 2 individuals.
					(d)ResponsibilitiesThe
			 Committee on STEM Education shall have the following responsibilities:
				(1)Conducting an
			 ongoing inventory and assessment of the effectiveness and coherence of efforts
			 within Federal agencies that relate to STEM education.
				(2)Coordinating and
			 facilitating the communication and cooperation among all Federal agencies
			 engaged in efforts that relate to STEM education.
				(3)Developing annual
			 goals and objectives for improving STEM education throughout the Nation in
			 collaboration with relevant organizations.
				(4)Not later than 30
			 days after developing the goals and objectives under paragraph (3)—
					(A)disseminating the
			 goals and objectives to each Federal agency engaged in efforts that relate to
			 STEM education;
					(B)communicating the
			 goals and objectives to the Committee on Health, Education, Labor, and Pensions
			 of the Senate, the Committee on Commerce, Science, and Transportation of the
			 Senate, the Committee on Education and Labor of the House of Representatives,
			 and the Committee on Science and Technology of the House of Representatives,
			 and relevant STEM education organizations; and
					(C)making the goals
			 and objectives widely available to the public, particularly to stakeholders
			 that represent individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b).
					(5)Annually
			 evaluating the progress and success of each Federal agency at achieving the
			 goals and objectives under paragraph (3).
				(6)Consulting with
			 the State Consortium on STEM Education when developing Federal STEM education
			 policy and budgets.
				(7)Proposing a
			 coordinated interagency budget for STEM Education to the Office of Management
			 and Budget aligned with the goals developed under paragraph (3).
				(8)Strengthening
			 partnerships between the STEM education community, Federal, State, and local
			 governments, and other countries.
				(9)Implementing the
			 program for Semiannual Science, Technology, Engineering, and Mathematics Days
			 as set forth in section 1004 of the America COMPETES Act (Public Law
			 110–69).
				(10)Hosting an
			 annual meeting on the status of STEM education, including the role of education
			 in meeting the recommendations of the report submitted by the National Science
			 and Technology Summit in section 1001 of the America COMPETES Act (Public Law
			 110–69) in conjunction with—
					(A)the State
			 Consortium on STEM Education;
					(B)the Federal
			 agencies;
					(C)States, including
			 the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of
			 the Northern Mariana Islands, American Samoa, Guam, the United States Virgin
			 Islands, and any other territory or possession of the United States;
					(D)businesses and
			 industries;
					(E)institutions of
			 higher education;
					(F)STEM education
			 professions and teachers from prekindergarten through postbaccalaureate study;
			 and
					(G)other relevant
			 stakeholders in STEM education, including stakeholders that represent
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b).
					(11)Issuing a
			 biennial report to the Nation on the status of STEM education that—
					(A)specifies the
			 efforts and outcomes of each Federal agency in improving STEM education;
			 and
					(B)contains an
			 analysis of the quality, scale, and effectiveness of the efforts of the Federal
			 Government relating to improving STEM education and increasing participation of
			 individuals identified in section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b).
					(12)Developing, in
			 consultation with the Secretary of Labor, business and industry partners and
			 other appropriate entities, a 5-year projection of the STEM workforce,
			 including a demographic breakdown of individuals identified in section 33 or 34
			 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or
			 1885b).
				(e)Requirements
				(1)In
			 generalSubject to paragraph (2), but notwithstanding any other
			 provision of law, a person shall not be eligible to receive a grant from any
			 Federal agency for a project that relates to STEM education research unless the
			 person demonstrates that all reports, proceedings, data sets, online modules,
			 and other products of the project will be submitted by their authors for
			 consideration to be included in the NSERR.
				(2)CopyrightThe
			 Committee on STEM Education and the NSERR shall implement the public access
			 policy under paragraph (1) in a manner consistent with copyright law.
				(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $650,000 for fiscal year 2009 and each of the succeeding
			 fiscal years.
			6.Office of
			 science, technology, engineering, and mathematics education within the
			 department of education
			(a)Assistant
			 secretarySection 202(b)(1) of the Department of Education
			 Organization Act (20 U.S.C. 3412(b)(1)) is amended—
				(1)in subparagraph
			 (E) by striking and at the end;
				(2)by redesignating
			 subparagraph (F) as subparagraph (G); and
				(3)by inserting
			 after subparagraph (E) the following:
					
						(F)an Assistant
				Secretary for Science, Technology, Engineering, and Mathematics Education (who
				may be referred to as the Assistant Secretary for STEM Education);
				and
						.
				(b)OfficeTitle
			 II of the Department of Education Organization Act (20 U.S.C. 3411 et seq.) is
			 amended by adding at the end the following:
				
					221.Office of
				science, technology, engineering, and mathematics education
						(a)In
				generalThere shall be in the Department an Office of Science,
				Technology, Engineering, and Mathematics Education (which may be referred to as
				the Office of STEM Education), to be administered by the
				Assistant Secretary for STEM Education appointed under section 202(b).
						(b)ResponsibilitiesThe
				Assistant Secretary for STEM Education, acting through the Office of STEM
				Education, shall have the following responsibilities:
							(1)Coordinating and
				overseeing all science, technology, engineering, and mathematics (referred to
				in this section as STEM) education efforts within the
				Department.
							(2)Preparing the
				annual budget for all STEM education programs within the Department.
							(3)Managing the
				following programs: Math and Science Partnerships, Math Now, Math Skills for
				Secondary Students, Minority Science and Engineering Improvement, Teachers for
				a Competitive Tomorrow, and all other programs of the Department with a focus
				on STEM education, including, where appropriate, the National Science and
				Mathematics Access Retain Talent (SMART grants) program, the Teacher Education
				Assistance for College and Higher Education (TEACH grants) program, and the
				Academic Competitiveness grants program.
							(4)Consulting with
				other offices within the Department that have a STEM education focus, including
				those managing the Carl D. Perkins Career and Technical Education
				grants.
							(5)Representing the
				Department as the principal interagency liaison on the Committee on STEM
				Education within the Office of Science and Technology Policy, established under
				section 5 of the Enhancing Science, Technology, Engineering, and Mathematics
				Education Act of 2008, unless otherwise designated by the Assistant Secretary
				for STEM Education.
							(6)Ensuring access
				to equal educational opportunity for every individual so as to increase, to the
				maximum extent possible, the participation and advancement of individuals
				identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b) in the STEM disciplines.
							(7)Promoting the
				development and implementation of quality, scientifically-valid STEM teacher
				preparation and teacher professional development, and to provide technical
				assistance to support STEM learning.
							(8)Providing support
				to institutions of higher education and other institutions and organizations
				with effective informal STEM education programs to improve teacher preparation
				and teacher professional development by ensuring emphasis on promising
				practices and exemplary programs in STEM education.
							(9)Providing support
				to local educational agencies or to mathematics and science partnerships
				involving local educational agencies, to implement effective STEM education
				instruction and exemplary programs that employ promising practices.
							(10)Consulting
				regularly with the State Consortium on STEM Education with regard to developing
				STEM education policy and providing technical support.
							(11)Conducting a
				biennial symposium with invited stakeholders emphasizing engaging students that
				are identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b) in STEM disciplines,
				including—
								(A)expert STEM
				teachers;
								(B)the State
				Consortium on STEM Education and additional States;
								(C)business and
				industry partners;
								(D)institutions of
				higher education;
								(E)institutions and
				organizations with an informal STEM education focus; and
								(F)Federal agencies
				with STEM education programs.
								(12)Providing
				periodic public statements on the status of STEM education in the
				Nation.
							(13)Informing the
				Secretary, policymakers, the professional societies of STEM teaching
				professionals, and STEM practitioners about the effectiveness of STEM-related
				education research and programs operated within the Department.
							(14)Sharing
				scientifically-valid education research and promising practices and exemplary
				programs with the National STEM Education Research
				Repository.
							.
			(c)Evaluation and
			 reportThe Assistant Secretary for STEM Education shall conduct
			 an annual independent evaluation, through grant or by contract, of the STEM
			 education programs administered by the Department of Education, which shall
			 include—
				(1)conducting an
			 assessment of STEM education activities within the Department of Education by
			 using the annual evaluations and reports of the programs to determine the
			 programs' impact on—
					(A)the quantity of
			 students seeking STEM degrees, disaggregated by subject area and individuals
			 identified under section 33 or 34 of the Science and Engineering Equal
			 Opportunities Act (42 U.S.C. 1885a or 1885b);
					(B)student academic
			 achievement with consideration of problem-solving, critical thinking,
			 collaboration, and other higher order thinking skills;
					(C)improving STEM
			 teacher quality, quantity, and retention; and
					(D)improving
			 promising teaching practices that show evidence of fostering student
			 innovation; and
					(2)the preparation
			 and submission of an annual report on the results of the assessment described
			 in paragraph (1) to the Committee on Health, Education, Labor, and Pensions of
			 the Senate, the Committees on Appropriations of the Senate and the House of
			 Representatives, the Committee on Education and Labor of the House of
			 Representatives, and the Committee on Science and Technology of the House of
			 Representatives.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,500,000 for fiscal year 2009 and such sums as may be
			 necessary for each succeeding fiscal year.
			7.State consortium
			 on science, technology, engineering, and mathematics education
			(a)In
			 generalFrom amounts made available to carry out this section,
			 the Secretary of Education, acting through the Office of STEM Education, shall
			 award a grant to establish 1 voluntary State Consortium on Science, Technology,
			 Engineering, and Mathematics Education, which may be referred to as the
			 State Consortium on STEM Education.
			(b)Eligibility
			 requirementTo be eligible to receive a grant under this section,
			 the consortium shall include not less than 5 States representing not less than
			 5 of the 9 regional divisions of the United States, according to the regional
			 divisions used by the Bureau of the Census.
			(c)Peer review and
			 selection of grant recipientThe Secretary of Education
			 shall—
				(1)establish a
			 peer-review process to assist in the review and approval of a grant proposal
			 submitted under this section;
				(2)appoint
			 individuals to participate in the peer-review process who are educators and
			 experts in identifying, evaluating, and implementing effective STEM education
			 programs and practices, including areas of teaching and learning, educational
			 standards and assessments, professional development, curriculum, and increasing
			 the participation of individuals identified under section 33 or 34 of the
			 Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b),
			 English language learners, and students with disabilities, including recognized
			 exemplary teachers and school administrators who have been recognized at the
			 national or State level for exemplary work or contributions to the STEM
			 education field;
				(3)approve 1 grant
			 from the proposals submitted under this section not later than 120 days after
			 the deadline for submission and acceptance of the proposals, as determined by
			 the Secretary, unless the Secretary determines that none of the grant proposals
			 submitted meet the requirements of this section;
				(4)if only 1 grant
			 proposal is submitted pursuant to this section, not decline to approve the
			 grant proposal before—
					(A)offering the
			 applicant an opportunity to revise the proposal of the applicant if the
			 proposal does not meet the requirements of this section; and
					(B)providing the
			 applicant with technical assistance in order to submit a successful proposal;
			 and
					(5)direct the
			 Inspector General of the Department of Education to—
					(A)review—
						(i)the
			 process used for screening the individuals appointed to the peer-review process
			 under this section to avoid both financial conflicts of interest and
			 non-financial interests that would impair objectivity in peer review;
			 and
						(ii)the objectivity
			 of the process used in reviewing and awarding the grant under this section;
			 and
						(B)report the
			 findings of the review under subparagraph (A) to Congress.
					(d)Amount of
			 grant
				(1)In
			 generalExcept as provided under paragraph (2), the grant awarded
			 to the consortium under this section shall be not more than $20,000,000.
				(2)Additional
			 fundsFor each fiscal year of the grant period, the Secretary of
			 Education shall award to the consortium awarded a grant under this section
			 $2,000,000 for each additional State that is a member of the consortium beyond
			 the minimum 5 States required under subsection (b).
				(e)Use of grant
			 fundsThe consortium shall use the grant funds awarded under this
			 section for the following purposes:
				(1)To establish the
			 State Consortium on STEM Education.
				(2)To convene an
			 Interstate Council on Science, Technology, Engineering, and Mathematics
			 Education, which may be referred to as the Interstate Council on STEM
			 Education, that includes a diverse group of individuals representing a
			 variety of perspectives on STEM education, the STEM disciplines, business,
			 curriculum, assessments, English language learners, and special education,
			 including the following:
					(A)Representatives
			 from States that shall include not less 1 State Governor, 1 Chief State School
			 Officer, and 1 representative of a State educational agency or such agency's
			 designee.
					(B)Representatives
			 from local educational agencies that shall include not less than 1 current
			 school administrator, and 3 expert STEM educators that represent early
			 childhood, elementary, middle, and secondary school perspectives.
					(C)Not less than 4
			 representatives from STEM education and the STEM fields at institutions of
			 higher education that include community colleges, and public and private 4-year
			 institutions of higher education.
					(D)Not less than 1
			 representative from a STEM education professional organization, such as the
			 National Science Teachers Association, the National Council for Teachers of
			 Mathematics, or those representing career and technical education organizations
			 that represent underrepresented communities in STEM.
					(E)Not less than 1
			 representative from each of the following categories of relevant STEM related
			 organizations:
						(i)Informal STEM
			 education.
						(ii)Business and
			 industry.
						(iii)A
			 STEM disciplinary or professional society.
						(iv)A
			 private or corporate foundation.
						(v)Other relevant
			 organizations.
						(3)To support not
			 less than 1 full-time staff member for each State.
				(4)To share STEM
			 education research, promising practices and exemplary programs, and programs
			 through the NSERR.
				(f)FunctionsThe
			 State Consortium on STEM Education—
				(1)shall—
					(A)establish small
			 working groups comprised of members of the State Council on STEM Education and
			 outside experts in appropriate fields consulting widely to address the
			 functions outlined in this subsection;
					(B)identify points
			 of weakness and strength in the STEM education efforts, prioritize strategies
			 for addressing problem areas, and communicate State needs to the Committee on
			 STEM Education and the Assistant Secretary for STEM Education;
					(C)develop rigorous
			 common content standards in STEM education for prekindergarten through grade 12
			 reflecting common elements between disciplines with consideration of—
						(i)established
			 international standards and 21st century skills; and
						(ii)the needs of
			 English language learners and special education students;
						(D)develop and
			 implement strategies to integrate STEM education into other subject areas, such
			 as language arts, social studies, physical and health education, music and
			 other performing arts, and environmental education;
					(E)develop
			 innovative STEM assessment practices that include a substantial proportion of
			 extended constructed response items, such as performance-based measures, that
			 measure higher order thinking skills and understanding, application and
			 transferability knowledge, problemsolving, analysis, and synthesis, and include
			 administration through a variety of modalities, such as audio-visual and
			 interactive technology;
					(F)develop
			 strategies to increase the participation and success of individuals identified
			 in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
			 U.S.C. 1885a or 1885b) in STEM fields with consideration of first generation
			 students;
					(G)identify and
			 utilize, to the maximum extent possible, the expertise and resources of
			 educators, institutions of higher education, business and industry, and Federal
			 agencies in the development and implementation of functions outlined in this
			 subsection;
					(H)issue periodic
			 reports on the status of STEM education in the States; and
					(I)make STEM
			 education research, promising practices and exemplary programs, and effective
			 STEM programs widely available through the NSERR; and
					(2)may—
					(A)establish and
			 strengthen partnerships between 2-year institutions of higher education and
			 minority serving institutions and research institutions to provide STEM
			 students at 2-year institutions of higher education and minority serving
			 institutions expanded degree possibilities and opportunities to access research
			 facilities and mentors, including—
						(i)conducting a
			 needs assessment of how to enhance the flow of STEM students from 2-year
			 institutions of higher education and minority serving institutions to research
			 institutions; and
						(ii)establishing
			 articulation agreements that shall address pathways and credit transfers
			 between the institutions;
						(B)improve and align
			 STEM preservice teacher training among the member States, including developing
			 common—
						(i)STEM preservice
			 teacher training degree programs;
						(ii)STEM teacher
			 credentials; and
						(iii)alternative
			 pathways to STEM teacher certification;
						(C)promote and
			 develop curriculum tools and professional development for in-service teachers
			 that foster innovation and inventiveness;
					(D)evaluate the
			 impact that STEM education professional development organizations have on
			 classroom instruction and student learning in member States;
					(E)provide technical
			 support to States that are members of the Consortium to establish or strengthen
			 existing P–16 or P–20 Councils and to align secondary school graduation
			 requirements with the demands of 21st century postsecondary education endeavors
			 and support P–16 education data systems established by States under section
			 6401 of the America COMPETES Act (20 U.S.C. 9871);
					(F)develop STEM
			 Career Awareness Programs in collaboration with school guidance counselors that
			 reflect the projected STEM workforce needs of the 21st century that may include
			 mentoring programs and STEM professional outreach; and
					(G)develop
			 STEM-related workforce education and training programs to enhance the skills of
			 workers to meet the needs of business and industry.
					(g)Outside
			 fundsThe State Consortium on STEM Education shall be permitted
			 to accept and solicit outside funds.
			(h)Evaluation and
			 reportThe State Consortium on STEM Education shall conduct an
			 annual independent evaluation, by grant or by contract, of the State Consortium
			 on STEM Education’s effectiveness at accomplishing the functions outlined in
			 subsection (f), which shall include—
				(1)an assessment of
			 the impact of such activities on STEM teaching and learning; and
				(2)the preparation
			 and submission of an annual report on the results of the assessment described
			 in paragraph (1) to the Assistant Secretary for STEM Education.
				(i)Prohibitions
				(1)In
			 generalIn implementing this section, the Secretary may
			 not—
					(A)endorse, approve,
			 or sanction any STEM curriculum designed for use in any school; or
					(B)engage in
			 oversight, technical assistance, or activities that will require the adoption
			 of a specific STEM program or instructional materials by a State, local
			 educational agency, or school.
					8.National stem
			 education research repository
			(a)In
			 generalFrom amounts made available to carry out this section,
			 the Secretary of Education, acting through the Office of STEM Education, shall
			 make a grant to the National Science Digital Library for use by the Library to
			 establish a National STEM Education Research Repository, which may be referred
			 to as the NSERR, to coordinate and organize scientifically-valid
			 STEM education research, and STEM education programs that demonstrate promising
			 practices and exemplary programs, among governmental and nongovernmental
			 agencies.
			(b)Use of grant
			 amountsThe recipient of the grant under subsection (a) shall use
			 the grant to provide basic operational support to the NSERR, including content
			 development and maintenance, office space, equipment, personnel, and other
			 operational costs.
			(c)ResponsibilitiesThe
			 NSERR shall have the following responsibilities:
				(1)Integrating
			 existing STEM education collections, teacher professional development
			 opportunities, and student programs available through the Federal agencies,
			 including the Science Education Resource Center, Research from Institutions of
			 Higher Education, Regional Education Centers (labs, comprehensive centers, and
			 technical assistance centers), Applied Math and Science Repository, Education
			 Resources Information Center (ERIC), State initiatives, national experts, and
			 others.
				(2)Developing
			 criteria for STEM education research and promising practices and exemplary
			 programs, in collaboration with relevant STEM education experts, for inclusion
			 in the NSERR.
				(3)Publishing, not
			 later than 180 days after the date of enactment of this Act, the criteria
			 developed under paragraph (2).
				(4)Ensuring that
			 STEM education research, promising practices, and exemplary programs have been
			 evaluated by experts, and that those meeting the established minimum criteria
			 in paragraph (2) are made widely available.
				(5)Providing
			 summaries of STEM education research and promising practices and exemplary
			 programs that were submitted and evaluated under paragraph (4), including
			 providing contact information, examples of successful implementation, and other
			 information that may be beneficial to educators.
				(d)Outside
			 fundsThe NSERR shall be permitted to accept and solicit outside
			 funds.
			(e)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,500,000 for fiscal year 2009 and such sums as may be
			 necessary for each succeeding fiscal year.
			
